GANTT, J.
Mandamus for salary of himself and seven others, as patrolmen, aggregating $26,327.79. *400Judgment for defendants and relator appealed. All of •¡he claimants except Roe and Hazelhorst had fully served out their appointed terms and were merely holdovers when they were dropped, and hence come within the rule laid down in State ex rel. Rife v. Hawes, reported at page 360 of this volume, and Roe and Hazelhorst were emergency specials, and under the police act held at the pleasure of the hoard, and were subject to removal at any time, without notice, charges or a hearing.
The judgment of the circuit court is for the right party and it is affirmed.
All concur.